Hamer, J,,
dissenting.
I am not quite able to agree with the majority opinion. The information charges that on or about the 18th day of September, 1915, in. the city of Wayne, county of Wayne, and state of Nebraska, one Siemon Goemann unlawfully and feloniously sold to one Fred Lerner one pint of whiskey, and that at the time he sold the same he did not have a license to sell intoxicating liquors in said city or county. The same charge is made against Goemann for selling whiskey to Lerner on the 26th of September. “Bootlegging” — that is, the selling of intoxicating liquor without license — is generaly regarded with much disfavor and as deserving of certain punishment, The plaintiff in error,- Goemann, hereafter called the defendant, was fined $250 for selling the pint of whiskey mentioned in the first count. He was acquitted on the second charge. An offender charged with “bootlegging” is, in the eyes of the law, entitled to a fair trial. He should bé tried just as fairly as if charged with a more serious infraction of the law. The rules of evidence are just the same as applied to all alleged violators of the law. It is not enough that the evidence is sufficient to raise a suspicion to the effect that the defendant is guilty. To justify a verdict of guilty the evidence should be strong enough to convince the reason of an impartial juror, after a consideration of all the facts and circumstances pertaining to the case, and regardless of consequences. If the evidence fails to establish the guilt of the accused beyond a reasonable doubt, then he should be acquitted. Certain witnesses testified that the defendant was in sight, and that he did not go to the back of the barn, where Lerner says the transaction took place. It was for the jury to say whether they believed Lerner, or whether they believed the witnesses who testified for the defendant. All that the defendant is entitled to is a fair trial, and, if the evidence justifies his conviction, then he must- pay the penalty.
*778If an improper instruction was given which was prejudicial to the defendant, then he is entitled to a new trial. In the instant case the court has taken the occasion. to justify an instruction that seems to be vicious in the extreme. The objectionable instruction, as it appears in ’the majority opinion, is divided into three paragraphs, a part of which we will present as we discuss the instruction.. In the first of these paragraphs it is said: “It (a reasonable doubt) does not mean a mere possible doubt, because everything relating to human affairs and depending upon mortal evidence is open to some possible or imaginary doubt. It means some actual doubt having some reason for its basis.” This was telling the jury that before they could acquit the accused they must give “some reason” for such acquittal. So far as this part of this instruction is concerned, there might be all sorts of doubts in the mind of the juror as to the guilt of the accused, and reasoning the best he might, and closely analyzing the evidence, he might be uncertain of the guilt of the accused, but this part of the instruction compels the juror to give a reason. He is required to explain why he dares to doubt. It was never intended that the juror should be placed by the court in such a position that he would have to explain what he had done.
It is next said: “A reasonable- doubt that entitles the defendant to an acquittal is a doubt reasonably arising from all the evidence, or the lack of evidence, or from a conflict in the evidence, in the case.”
The burden of proof is upon the state, and, if the state fails to establish its case by sufficient proof, then it is the duty of the jury to acquit the defendant, and whether they can say that the doubt which they entertained reasonably arises from the evidence, or the lack of evidence, or from a conflict in the evidence, is immaterial. The question is whether the juror doubts the guilt of the accused. The juror is oftentimes a strong citizen with the clearest sort of perception concerning those things *779with which he is familiar, but to load him up with a task, like that contained in the second paragraph of this instruction is altogether too much. Besides,, it is dangerous, and that sort of a rule is likely to result in the conviction of a good man or a good woman. If this defendant is supposed to be a “bootlegger,” there may be a feeling, an unconscious feeling, that he is not entitled to the same protection that other persons charged with violating the law may clearly be entitled to. But a bad rule established in this case is likely to be used against your best citizen when he is put on trial upon the charge of murder, although what he has done was done in self-defense. • A bad rule once started out never loses its power to do harm.
The instruction justified in the case at bar is not unlike an instruction given in Flege v. State, 93 Neb. 610. In that case the defendant was charged with murder. The obnoxious instruction reads: “And, if you believe the defendant not guilty, and that he did not shoot and kill the said Louise Flege, as alleged in the information, or in the event that the evidence introduced in the case is so evenly balanced that you cannot tell whether defendant or some other person shot and killed the deceased, as alleged, then you should acquit the defendant, or if you entertain any reasonable doubt of the guilt of the accused of the crime charged in the information, then you should give the defendant the benefit of such doubt and acquit him.”
Touching this instruction, this court said that the instruction was “objectionable in several particulars: First, if the jury believe the defendant not guilty, they should acquit; second, if they believe he did not shoot and kill the deceased, they should acquit him; third, if the evidence is evenly, balanced, they should acquit; fourth, if they cannot tell whether defendant or some other person committed the crime, they should acquit; or, fifth, if they have any reasonable doubt of his guilt, they should acquit. We know of no rule of law that *780requires the jury to ‘believe the defendant not guilty,’ or that he ‘did not shoot and kill’ the decedent before they could acquit.” In tlie instant case the jury are treated by the instruction given as if they were trying to shirk a duty. Oftentimes the jurors are fairly intelligent, and sometimes the learning which they possess is superior to that of the man who assumes to instruct them, although he may have had more training along a particular line than they. There is also in the paragraph quoted the idea that the defendant is guilty. No court has any business to say that, even when the offense is so small as the sale of a pint of whiskey.
In Bartels v. State, 91 Neb. 575, the defendant was charged with stealing a lot of chickens, 56 of them, I believe. The trial court properly looked on this offense with great disfavor. He therefore charged the jury: “The rule which clothes every, one accused of crime with the presumption of innocence, and imposes upon the state the burden of establishing his guilt beyond a reasonable doubt, is not intended to aid any one who is in fact guilty to escape, but is a humane provision of the law intended, so far as human agencies can, to guard against the danger of an innocent person being unjustly punished. A doubt, to justify an acquittal, must be reasonable, and it must arise from a candid and impartial investigation of all the evidence in the case; and unless it is such that, were the same kind of a doubt interposed in the graver transactions of life, it would cause a reasonable and prudent man to hesitate and pause, it is insufficient to authorize a verdict of not guilty. If, after considering all the evidence, you can sa.y you have an abiding conviction of the truth of the charge, you are satisfied beyond a reasonable doubt.”
In that case Judge Sedgwick, delivering the opinion of the court, said: “If we consider that the witness Phillips was by his own testimony an accomplice in guilt, and that his evidence is wholly uncorroborated, it would seem probable that the jury by the eleventh instruction above *781quoted were led to believe that there must be some special circumstances in the case ‘to justify an acquittal’ and ‘authorize a verdict of not guilty.’ ” It will be noticed that the first sentence of the instruction last above quoted from treats the subject of reasonable doubt as if made for innocent persons alone, and not intended to' let the guilty escape. There is also in it the same theory that the jury are not at liberty to render a verdict of acquittal unless they “justify” themselves.
In Burnett v. State, 86 Neb. 11, this court seems to have condemned the following instruction: “A reasonable doubt, as used in these instructions, to justify an acquittal, must be a reasonable one arising from a candid and impartial investigation of all of the evidence in the case. A doubt produced by an .undue sensibility in the mind of any juror in view of- the consequences of his verdict is not a reasonable doubt, and the juror is not allowed to create sources or materials of doubt by resorting to trivial or fanciful suspicions and remote conjectures as to a possible state of facts differing from those established by the evidence. You are not at liberty to disbelieve as jurors if, free from all the evidence, you believe as men. Your oath imposes on you no obligation to doubt where no doubt would exist if no oath had been administered. That by reasonable doubt is not meant that the accused may possibly be innocent of the crime charged against him, but it means some actual doubt having some reason for its basis. A reasonable doubt that entitles to an acquittal is a doubt reasonably arising from all the evidence or want of evidence, in this case. The proof is deemed to be beyond a reasonable doubt when the evidence is sufficient to impress the reason and understanding of ordinarily prudent men with a conviction on which they would act in the most important concerns and affairs of life.”
The opinion in that case was prepared by Judge Barnes. There was only one dissent. The judgment of the court below was reversed. While the instruction *782in that case is different from the very obnoxious instruction in this case, there is some similarity. The similarity is in the language which holds the jury up as if it were guilty and likely to go wrong, and that a court, because it was a court, had a right to talk to the jurors' as if it possessed the sum total of human virtues. I hope that the syllabus in this case, which seems to justify the use of the instruction in the Burnett case, may be overruled at once. We cannot afford to use any part of the instruction used in Chicago to hang the anarchists. Spies v. People, 122 Ill. 1. Although the opinion in the foregoing case was. filed only 30 years ago, it is as much a historical relic in several states as the hanging of innocent women at Salem, Massachusetts, on the charge of witchcraft. Of course, the judges in the witchcraft cases were no more to blame than their neighbors. The instructions in the Spies case were:
“(12) The court instructs the jury, as a matter of law, that in considering the case the jury are not to go beyond the evidence to hunt up doubts, nor must they entertain such doubts as are merely' chimerical or conjectural. A doubt, to justify an acquittal, must bo reasonable, and it must arise from a candid and impartial investigation of all the evidence in the case; and unless it is such that, were the same kind of doubt interposed in the graver transactions of life, it would cause a reasonable and prudent man to hesitate and pause, it is insufficient to authorize a verdict of not guilty. If, after considering all the evidence, you can say you have an abiding conviction of the truth of the charge, you are satisfied beyond a reasonable doubt.
“(13) The'court further instructs the jury, as a matter of law, that the doubt which the juror is allowed to retain in his own mind, and under the influence of which he should frame a verdict of not guilty, must always be a reasonable one. A doubt produced by undue sensibility in the mind of any juror, in view of the consequences of his verdict, is not a reasonable doubt, and a *783juror is not allowed to create sources or materials of doubt by resorting to trivial and fanciful suppositions and remote conjectures as to possible states of fact differing from that established by the evidence. You are not at liberty to disbelieve as jurors, if, from the evidence, you believe as men. Your oath imposes on you no obligation to doubt, where no doubt would exist if no oath had been administered.”
The foregoing instructions were the outgrowth of a state of war in Chicago, and they were no doubt intended and constructed to secure the conviction and execution of the anarchists on trial. We have no state of war in Nebraska, and these instructions should not be followed.
It is an invasion of the province of the jury in a criminal case when the court lectures the jury and gives it to understand that it must render a verdict in a particular way. The jurors are there for the purpose of exercising their best judgment, and a court has no business to attempt to crowd them out of the exercise of their peculiar functions. It is also very objectionable when the court indicates that it has any opinion touching the merits of a criminal case. We all know how ready the jurors are to catch the words of the trial court and to be controlled by them.